Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 1 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 2 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 3 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 4 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 5 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 6 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 7 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 8 of 10
Case 6:21-ap-00103-KSJ   Doc 4   Filed 06/29/21   Page 9 of 10
           Case 6:21-ap-00103-KSJ
             Case 6:21-ap-00103-KSJ Doc
                                     Doc4 3 Filed  06/29/21
                                               Filed 06/28/21 Page 10 10
                                                                Page  of 10
                                                                         of 10


                                     CERTIFICATE OF SERVICE


         I, William C. Matthews, certify that I am, and at all times during the service of process was, not
less than 18 years of age and not a party to the matter concerning which service of process was made. I
further certify that the service of this summons and copy of the complaint and a copy of Local Rule 7001-
1 was made June 29, 2021, by:

    Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

     Don Karl Juavin                                     Aldo G. Bartolone, Jr.
     15118 Pendio Drive                                  BARTOLONE LAW, PLLC
     Montverde, FL 34756                                 1030 N. Orange Ave., Suite 300
                                                         Orlando, FL 32801

    Electronic Mail service to: Aldo G Bartolone, Jr on behalf of Defendant Don Karl Juravin
aldo@bartolonelaw.com; aldo.bartolone@gmail.com; aldo@ecf.courtdrive.com; erin@bartolonelaw.com


 Personal Service: By leaving the process with the following adult at:


 Personal Service; By leaving the process with defendant or with an officer or agent of defendant at:


 Publication: The defendant was served as follows: (describe briefly)


        State Law: The defendant was served pursuant to the laws of the State of ____________, (name
of state) as follows: (describe briefly)


        Under penalty of perjury, I declare that the foregoing to be true and correct.



     June 29, 2021                                               /s/ William C. Matthews
          Date                                                          Signature




        Print Name:              WILLIAM C. MATTHEWS, ESQ.


        Business Address:        SHUTTS & BOWEN LLP
                                 300 S. Orange Avenue, Suite 1600
                                 Orlando, FL 32801
